EXHIBIT 10.20
STANDARD QUARTERLY VESTING
CEO ONLY





BROADCOM CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).
B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date specified for that unit in accordance with the express
provisions of this Agreement. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
AWARD SUMMARY
Participant:
_______________________________
Award Date:
______________________, 20____
Vesting Commencement Date:
______________________, 20___ (the “Vesting Commencement Date”)
Number of Shares Subject to Award:


______________ shares of Common Stock (the “Shares”)




2014.01.06



--------------------------------------------------------------------------------



Vesting Schedule:
The Shares shall vest in a series of sixteen (16) successive equal quarterly
installments upon the Participant’s completion of each successive three
(3)-month period of Service (each date on which such three (3)-month period
ends, a “Vesting Date”) over the forty-eight (48)-month period measured from the
Vesting Commencement Date (the “Normal Vesting Schedule”). However, the Shares
may also vest in whole or in part on an accelerated basis in accordance with the
provisions of Sections 3 and 5 of this Agreement.
Issuance Schedule:
Subject to Section 8 of this Agreement, each quarterly installment of Shares to
which the Participant becomes entitled in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of the
applicable Withholding Taxes, on the date that installment vests in accordance
with such schedule or as soon thereafter as administratively practicable, but in
no event later than thirty (30) days after the applicable Vesting Date. Any
Shares that vest on an accelerated basis pursuant to Section 3 or 5 of this
Agreement shall be issued in accordance with the applicable provisions of such
section. The Corporation shall in all instances collect the applicable
Withholding Taxes with respect to the issued Shares pursuant to the procedures
set forth in Section 7 of this Agreement.

2.        Limited Transferability. Prior to actual receipt of the Shares that
become issuable hereunder, the Participant may not transfer any interest in the
Award or the underlying Shares or pledge or otherwise hedge the sale of those
Shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those Shares. Any attempt by the Participant to do so will result in an
immediate forfeiture of all of the Restricted Stock Units awarded to the
Participant hereunder. Any Shares that vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may also direct the Corporation to immediately re-issue the stock
certificates for any Shares that in fact vest and become issuable to Participant
under the Award during his or her lifetime to one or more designated Family
Members or a trust established for the Participant and/or his or her Family
Members. The Participant may make such a beneficiary designation or certificate
directive at any time by filing the appropriate form with the Plan Administrator
or its designee.
3.    Cessation of Service.
(a)    Except as otherwise provided in this Section 3 or Section 5 below, should
the Participant cease Service for any reason prior to a Vesting Date, then the
Award shall be immediately cancelled with respect to those unvested Shares.
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units.

2



--------------------------------------------------------------------------------



(b)    The Normal Vesting Schedule requires continued Service by the Participant
through each Vesting Date as a condition to the vesting of that quarterly
installment and the rights and benefits provided under this Agreement with
respect to that installment. Accordingly, if the Participant’s Service
terminates for any reason prior to an applicable quarterly Vesting Date, this
Award shall be immediately cancelled, and no further Restricted Stock Units
shall thereafter vest. Service for only a portion of a quarterly vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting for that quarter or avoid or mitigate the cancellation and
forfeiture of the Restricted Stock Units that will occur upon the termination of
his Service prior to vesting in all the Restricted Stock Units subject to this
Award. Upon the cancellation of one or more Restricted Stock Units, the
Participant shall cease to have any right or entitlement to receive any Shares
under those cancelled units.
(c)    The Participant also has an employment agreement with the Corporation in
the form of an amended and restated letter agreement and appendix (the
“Employment Agreement”) pursuant to which the Participant’s equity or
equity-based awards from the Corporation, including this Award, may vest in
whole or in part on an accelerated basis in connection with the Participant’s
cessation of Employee status under various specified circumstances. The
Employment Agreement also sets forth the date or dates on which the shares of
Common Stock subject to the awards that vest on such an accelerated basis,
including the Shares subject to this Award, are to be issued, subject to certain
required delays as set forth in the Employment Agreement. The terms and
provisions of the Employment Agreement, as they apply to this Award, are hereby
incorporated by reference into this Agreement and shall have the same force and
effect as if expressly set forth in this Agreement.
(d)    In the event the Participant’s Employee status terminates prior to
vesting in all the Shares due to his death or Disability, then the applicable
death and Disability provisions of the Employment Agreement shall govern the
Participant’s rights and entitlements.
4.    Shareholder Rights.
(a)    The Restricted Stock Units subject to this Award do not impose any
fiduciary obligations upon the Corporation and create only a contractual
obligation on the part of the Corporation to issue the Shares that vest in
accordance with the express terms of this Agreement. The Restricted Stock Units
shall not be treated as property or as a trust fund of any kind.
(b)    Participant shall not have any shareholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares upon their actual
issuance following the Corporation’s collection of the applicable Withholding
Taxes.
(c)    Except as otherwise provided in Section 6, no adjustments will made to
this Award for dividends or other shareholder distributions for which the record
date is prior to the date Participant becomes the record holder of the Shares
subject to this Award.

3



--------------------------------------------------------------------------------



5.     Change of Control.
(a)    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity that preserves the Fair Market Value (at the time of the Change
in Control) of the unvested shares of Common Stock subject to the Award and
provides for the subsequent vesting and payout of that value in accordance with
the same vesting and issuance schedules applicable to the Award. In the event of
such assumption or continuation of this Award or such replacement of the Award
with a cash retention program, no accelerated vesting of the Restricted Stock
Units or the underlying Shares shall occur at the time of the Change in Control.
(b)    In the event this Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time, substitute one or more shares of its own common stock with a fair
market value equal to the cash consideration paid per share of Common Stock in
the Change in Control transaction, provided the substituted common stock is
readily tradable on an established U.S. securities exchange or market.
(c)    If the Participant’s Employee status continues until the Change in
Control and the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Section 5(a), then those units
will vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other shareholders
of the Corporation in consummation of that Change in Control, and such
consideration per Share shall be distributed to Participant upon such Change in
Control or at the earlier of (1) such later time or times as the consideration
is paid to the other holders of Common Stock in connection with the Change in
Control or (2) such time or times that are in accordance with the issuance
schedules applicable to the Award, provided that in no circumstances will the
consideration per Share be distributed at such time or times that would cause
the Participant to include amounts payable in respect of the Restricted Stock
Units in income under Code Section 409A.
(d)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

4



--------------------------------------------------------------------------------



6.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award. The adjustments shall be made by the Plan Administrator in such
manner as the Plan Administrator deems appropriate to reflect such change, and
those adjustments shall be final, binding and conclusive. In the event of a
Change in Control, the provisions of Section 5 shall be controlling.
7.    Issuance of Shares of Common Stock.
(a)    Except as otherwise provided in Section 5(c), on any applicable date that
Shares are to be issued pursuant to this Agreement, the Corporation shall issue
to or on behalf of Participant a certificate (which may be in electronic form)
for the vested shares of Common Stock to be issued on that date.
(b)     The applicable Withholding Taxes with respect to the issued Shares or
any other consideration distributed to Participant shall be collected from
Participant as and when such taxes become due. Participant may, with respect to
the issued Shares, satisfy the applicable Withholding Taxes through one or more
of the following methods:
(i)    The delivery of a separate check payable to the Corporation;
(ii)    if and to the extent expressly authorized by the Plan Administrator at
the time, through a share withholding procedure, pursuant to which the
Corporation will automatically withhold, immediately upon the issuance of the
Shares, a portion of those Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant will be notified (either
in writing or through electronic transmission) of the time or times when the
Share Withholding Method will actually be available with respect to one or more
vested Shares that become issuable under this Agreement (such notification will
also set forth the procedures authorized and established by the Plan
Administrator for such purpose);

5



--------------------------------------------------------------------------------



(iii)    irrevocable instructions given by Participant to a broker to remit to
the Corporation cash, in an amount equal to such Withholding Taxes, from a
previously established account Participant maintains with such broker; or
(iv)    to the extent the Share Withholding Method is not otherwise available at
the time one or more vested Shares become issuable, Participant may also satisfy
the applicable Withholding Taxes with respect to those Shares through the use of
proceeds from a next day sale of the issued Shares, provided and only if (i)
such a sale is permissible under the Corporation’s insider trading policies
governing sales of Corporation shares and (ii) such transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.
(c)    If any withholding event is other than the issuance of the Shares, or if
the Corporation for any reason is unable to collect the applicable Withholding
Taxes with respect to the issuance of the Shares through any of the foregoing
collection procedures specified in this Section 7, then the Corporation shall be
entitled to require Participant to make a cash payment and/or to deduct from
other compensation payable to him or her the amount of such applicable
Withholding Taxes.
(d)    Notwithstanding the foregoing provisions of this Section 7, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent the
issuance date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest hereunder, the Participant shall, on or
before the last business day of the calendar year in which the Shares or other
amounts vest, deliver to the Corporation a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts. The provisions of this Section 7(d) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
(e)    Except as otherwise provided in Section 5 or Section 7(b), the settlement
of all Restricted Stock Units that vest under the Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share to avoid the issuance of a fractional share.
8.    Code Section 409A Limitations. Notwithstanding any provision in this
Agreement to the contrary, should this Agreement be deemed a deferred
compensation arrangement subject to Section 409A of the Code:

6



--------------------------------------------------------------------------------



-    In no event shall the Shares that become issuable under this Agreement in
connection with the Participant’s cessation of Employee status be actually
issued, nor shall Participant have any right to the issuance of those Shares,
prior to the date on which the Participant incurs a Separation from Service due
to that cessation of Employee status.
-    If the issuance date for the Shares (or the distribution date of any other
amounts due the Participant hereunder) is tied to the Participant’s Separation
from Service in accordance with the applicable provisions of this Agreement or
the Employment Agreement, then in no event will the Shares be issued (or such
amounts be distributed) prior to the earlier of (i) the first day of the seventh
(7th) month following the date of such Separation from Service or (ii) the date
of Participant’s death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the Plan
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, the
Shares shall be issued (or any other amounts due the Participant hereunder shall
be distributed) in a lump sum on the first day of the seventh (7th) month after
the date of Participant’s Separation from Service, or if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.
In addition, it is the intent of the Corporation and the Participant that the
provisions of this Agreement comply with all applicable requirements of Section
409A of the Code. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the applicable Treasury Regulations thereunder.
9.        Deferred Release Date. Should the applicable Restricted Stock Unit
issuance date occur during any period Participant is under investigation by the
Corporation for any act or transaction that might constitute grounds for
termination for Misconduct, then those issued Shares and/or the net proceeds
from any sale or sales of those Shares during such period (the gross sale
proceeds less withholding taxes due the Corporation and broker commissions) will
be held by the Corporation in escrow until such time as the investigation is
satisfactorily completed. If it is determined that Participant has not engaged
in any action or transaction that might constitute grounds for a termination for
Misconduct. then the escrowed Shares and/or funds will be released to
Participant, subject to the Corporation’s collection of all applicable
Withholding Taxes not otherwise previously collected, as soon as
administratively practicable following the completion of the investigation, but
in no event later than the close of the calendar

7



--------------------------------------------------------------------------------



year in which such determination is made. If it is determined that the
Participant has engaged in any act or transaction that constitutes grounds for
termination for Misconduct, then Participant shall cease to have any further
right, title or interest in the escrowed Shares and/or funds, and those Shares
and funds shall be returned to the Corporation.
10.         Securities Law Compliance. The Corporation shall use its reasonable
commercial efforts to assure that all Shares issued pursuant to this Agreement
are registered under the federal securities laws. However, no Shares will be
issued pursuant to this Award if such issuance would otherwise constitute a
violation of any applicable federal or state securities laws or regulations or
the requirements of any Stock Exchange on which the Common Stock may then be
listed. The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance of any Shares hereunder shall defer the Corporation’s obligation with
respect to the issuance of such Shares until such approval shall have been
obtained.
11.        Transfer Restriction. None of the issued Shares may be sold or
transferred in contravention of (i) any market blackout periods the Corporation
may impose from time to time or (ii) the Corporation’s insider trading policies
to the extent applicable to you from time to time.
12.        Parachute Payment . In the event the accelerated vesting and issuance
of the Shares subject to this Award would otherwise constitute a parachute
payment under Code Section 280G, then the applicable parachute payment
provisions of the Employment Agreement shall govern the Participant’s rights and
entitlements.
13.        Notice. Any notice to be given or delivered to the Corporation
relating to this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice to be given or delivered to
Participant relating to this Agreement shall be in writing and addressed to
Participant at the address indicated below his or her signature line on the last
page of this Agreement or such other address of which Participant may later
advise the Corporation in writing. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
14.        Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Corporation and its successors and
assigns and upon Participant and the legal representatives, heirs and the
legatees of his or her estate.
15.        Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in the Award.

8



--------------------------------------------------------------------------------



16.        Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
17.         At Will Employment. Nothing in this Agreement or the Award shall
provide Participant with any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way
Participant’s right or the right of the Corporation to terminate Participant’s
Service at any time for any reason, with or without cause, or for no reason.
18.        Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
PARTICIPANT AND THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE
CONNECTED WITH THIS AGREEMENT OR THE AWARD OF RESTRICTED STOCK UNITS EVIDENCED
HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE
COUNTY IN WHICH PARTICIPANT IS (OR HAS MOST RECENTLY BEEN) EMPLOYED BY THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE
ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION AND (ii) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE
SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME
DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING
ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE
PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH
DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE
WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL
REVIEW OF ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS,
SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE
OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS, EXPENSES AND ATTORNEY’S
FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO
ARBITRATION SHALL IN ALL EVENTS BE PAID BY THE CORPORATION. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A

9



--------------------------------------------------------------------------------



PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
19.        Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any document related to the Award, the Plan or future awards
that may be granted under the Plan by electronic means, and Participant hereby
consents to receive such documents by electronic delivery.
20.        Remaining Terms. The remaining terms and conditions of this Award are
governed by the Plan, and this Award is also subject to all interpretations,
amendments, rules and regulations that may from time to time be adopted under
the Plan. The official prospectus summarizing the principal features of the Plan
and the restricted stock units issuable under the Plan is available for review
on the Corporation’s website at http://finbu.broadcom.com/stock/default.aspx. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall be controlling. In the event of any
conflict between the provisions of this Agreement and those of the Employment
Agreement, the provisions of the Employment Agreement shall be controlling.
Provisions of the Plan that confer discretionary authority on the Board or the
Plan Administrator do not (and shall not be deemed to) confer in Participant any
rights, except to the extent such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Plan Administrator
expressly conferred by appropriate action after the date hereof.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
BROADCOM CORPORATION
 
 
By:
 
Title:
 
PARTICIPANT
 
 
Signature:
 
Name:
 
Address:
 
 
 




10



--------------------------------------------------------------------------------

EXHIBIT 10.20
STANDARD QUARTERLY VESTING
CEO ONLY





APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.    Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.
C.    Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in Section
1 of the Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
(ii)     a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act, other than Broadcom or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, Broadcom,
becomes directly or indirectly (whether as a result of a single acquisition or
by reason of one or more acquisitions within the twelve (12)-month period ending
with the most recent acquisition) the beneficial owner (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of Broadcom’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding

A-1



--------------------------------------------------------------------------------

EXHIBIT 10.20
STANDARD QUARTERLY VESTING
CEO ONLY





immediately after the consummation of such transaction or series of related
transactions, whether the transaction or transactions involve a direct issuance
from Broadcom or the acquisition of outstanding securities held by one or more
of Broadcom’s existing shareholders, or
(iv)    a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination; provided, however, that solely for
purposes of determining whether a permissible Section 409A distribution can be
made under Section 5(d) in connection with such Change in Control event, the
period for measuring a change in the composition of the Board shall be limited
to a period of twelve (12) consecutive months or less;
Provided, however, that if this Agreement is deemed to constitute a deferred
compensation arrangement for purposes of Code Section 409A, then for purposes of
any circumstances in which a Change in Control constitutes a payment date or
settlement date with respect to the Restricted Stock Units subject hereto,
including without limitation, pursuant to Section 5(c) above, the foregoing
shall only constitute a Change in Control to the extent that such transaction(s)
also constitute a “change in control event” within the meaning of Code Section
409A.
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean shares of the Corporation’s Class A common stock.
H.    Corporation shall mean Broadcom Corporation, a California corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Broadcom Corporation that shall by appropriate action adopt the Plan.
I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
J.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
(i)    If the Common Stock is at the time traded on the Nasdaq Global Select
Market (or the Nasdaq Global Market), then the Fair Market Value

A-2



--------------------------------------------------------------------------------

EXHIBIT 10.20
STANDARD QUARTERLY VESTING
CEO ONLY





shall be the closing selling price per share of Common Stock at the close of
regular trading hours (i.e. before after-hours trading begins) on the Nasdaq
Global Select Market (or the Nasdaq Global Market) on the date in question, as
such price is reported by the Nasdaq Global Select Market (or the Nasdaq Global
Market) either as reported on the Nasdaq website (www.nasdaq.com), or otherwise.
If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.
(ii)    If the Common Stock is at the time listed on any other Stock Exchange,
the then Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
the then Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
L.        Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.     
M.        Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by the
Participant adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss the Participant or any other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan or this Agreement, to constitute grounds for termination for
Misconduct.
N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
O.     Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the

A-3



--------------------------------------------------------------------------------

EXHIBIT 10.20
STANDARD QUARTERLY VESTING
CEO ONLY





determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Plan shall mean the Corporation’s 2012 Stock Incentive Plan, as amended
and restated from time to time.
R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.    Separation from Service shall mean a “separation from service” from the
Corporation (within the meaning of Section 409A of the Code).
T.    Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. Service (as defined herein) shall include continued employment or
service through any pre-termination notice period that is applicable to the
Participant serving in any of the foregoing capacities. For purposes of the
Award, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary, provided that, for the avoidance of doubt, the performance
of services shall include continued employment through the period of time
occurring during any pre-termination notice period that is applicable to such
Participant or (ii) the entity for which the Participant is performing such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
the Participant may subsequently continue to perform services for that entity.
U.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
V.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
W.    Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock to which the Participant becomes entitled under this Agreement
or any other consideration that becomes payable to Participant with respect to
those shares.

A-4

